DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The Examiner still maintained the Double Patent Rejection on the last Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.    Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over
Bernier et al (US 2015/0081837) in view of Namazi et al (US 20170046944) and (US 2017/0171182).
As to claim 21, Bernier et al inherently disclosed an internet-connectable device (figures 1, 3, 7, element 12A, 12B) comprising:
a controller (52), wherein the controller is configured to: receive connection information from another device (20) to the internet-connectable device, wherein the connection information is usable to provision (164N, received from network 20) the internet-connectable device to connect with a local device of a local network (77, 79, when the compute device communicates with compute device by Near-field 
Bernier et al fails to teach join the local network to communicate with the remote service provider via the internet and pre-loaded onto the other device before shipment or downloaded onto the other device via a cellular network and provision the internet-connectable device, using the connection data for the local network to connect to the local device of the local network to join the local network and to communicate with the remote service provider via the internet. Namazi et al teaches join the local network to communicate with the remote service provider via the internet and pre-loaded onto the other device before shipment or downloaded onto the other device via a cellular network (figure 2, paragraphs 25, 27, 29, 37, 41, elements 321D, 321S, the notification application 321D on device 300 can use the shared identifier to quickly determine if a received advertisement packet can be ignored or must be processed further). Yanacek et al teaches provision the internet-connectable device, using the connection data for the local network to connect to the local device of the local network to join the local network and to communicate with the remote service provider via the internet (paragraph 23).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Namazi et al and Yanacek et al into the system of Bernier et al in order to provide a centralized credential provisioning system which can instantiate a proxy device that 
As to claim 22, Bernier et al teaches the internet-connectable device as recited in claim 21, wherein the controller is further configured to: provide a device identifier of the internet-connectable device to the local device (figure 1, 15N).
As to claim 23, Bernier et al teaches the internet-connectable device as recited in claim 21, wherein the controller is further configured to:
subsequent to the connection to the local device, perform one or more of receive data from the local device or send data to the local device (figure 5, step 134).
As to claim 24, Bernier et al teaches the internet-connectable device as recited in claim 21, wherein to connect to the local device, the controller is further configured to: provide at least a portion of the connection information to the local device; and subsequent to authentication of the internet-connectable device by the local device based on at least the portion of connection information, connect to the local device (paragraph 124).
As to claim 25, Bernier et al teaches the internet-connectable device as recited in claim 21, wherein the controller is further configured to: subsequent to the connection to the local device, receive one or more commands associated with a particular service of the remote service provider (step 176).
As to claim 26, Bernier et al teaches the internet-connectable device as recited in claim 21, wherein the connection information comprises local network credentials, and wherein the controller is further configured to: establish a connection between the internet-connectable device and a local wireless network based on the local 
As to claim 27, Bernier et al teaches the internet-connectable device as recited in claim 21, wherein the connection information comprises a network address for a remote service provider usable to provision the internet-connectable device to communicate with the remote service provider via the internet, and wherein the controller is further configured to: transmit data to or receive data from the network address for the remote service provider (paragraph 96).
As to claim 28, the claim is a method claim of claim 21; therefore, the claim is interpreted and rejected as set forth as claim 21.
As to claim 29, the claim is a method claim of claim 22; therefore, the claim is interpreted and rejected as set forth as claim 22.
As to claim 30, the claim is a method claim of claim 23; therefore, the claim is interpreted and rejected as set forth as claim 23.
As to claim 31, the claim is a method claim of claim 24; therefore, the claim is interpreted and rejected as set forth as claim 24.
As to claim 32, the claim is a method claim of claim 25; therefore, the claim is interpreted and rejected as set forth as claim 25.
As to claim 33, the claim is a method claim of claim 26; therefore, the claim is interpreted and rejected as set forth as claim 26.
As to claim 34, the claim is a method claim of claim 27; therefore, the claim is interpreted and rejected as set forth as claim 27.


As to claim 36, the claim is a software claim of claim 22; therefore, the claim is interpreted and rejected as set forth as claim 22.
As to claim 37, the claim is a software claim of claim 23; therefore, the claim is interpreted and rejected as set forth as claim 23.
As to claim 38, the claim is a software claim of claim 24; therefore, the claim is interpreted and rejected as set forth as claim 24.
As to claim 39, the claim is a software claim of claim 25; therefore, the claim is interpreted and rejected as set forth as claim 25.
As to claim 40, the claim is a software claim of claim 26; therefore, the claim is interpreted and rejected as set forth as claim 26.
Response to Arguments
5.    Applicant’s arguments with respect to claims 21 -40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	January 15, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642